Citation Nr: 1230375	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-23 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss disability. 

3.  Entitlement to service connection for a right elbow disability. 

4.  Entitlement to service connection for a left elbow disability. 

5.  Entitlement to service connection for prostatitis. 

6.  Entitlement to service connection for a back disability. 

7.  Entitlement to service connection for allergic rhinitis. 

8.  Entitlement to service connection for residuals of right trigger finger release. 

9.  Entitlement to an initial compensable disability rating for bilateral plantar fasciitis. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to May 1999. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine, and a January 2009 rating decision of the RO in St. Louis, Missouri.  Jurisdiction over the case has since been transferred to the RO in Pittsburgh, Pennsylvania. 

In September 2009, a Travel Board hearing before the undersigned Veterans Law Judge was held.  A transcript of that hearing is of record. 

This case was before the Board in January 2010 when the issues on the title page of this decision were remanded for additional development.

By rating decision in December 2011, the Appeals Management Center (AMC) in Washington, D.C., granted service connection for left carpal tunnel syndrome.  The United States Court of Appeals for the Federal Circuit has held that an award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, that matter is not before the Board. 

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal. 

The issues of entitlement to an initial compensable rating for bilateral plantar fasciitis and entitlement to service connection for allergic rhinitis, right elbow disability and left elbow disability are addressed in the REMAND that follows the order section of this decision. 


FINDINGS OF FACT

1.  Tinnitus was not present in service; and the Veteran's current tinnitus is not etiologically related to service. 

2.  No hearing loss disability has been present during the pendency of this claim.

3.  No prostatitis has been present during the pendency of this claim.

4.  No back disability has been present during the pendency of this claim.

5.  The Veteran has residuals of right trigger finger release that are related to service-connected right carpal tunnel syndrome.




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  Bilateral hearing loss disability was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

3.  Prostatitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  A back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  Residuals of right trigger finger release are the result of service-connected right carpal tunnel syndrome.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issues decided herein, the record reflects that the Veteran was provided all required notice in a letter mailed in October 2008, prior to the initial adjudication of the claims in January 2009. 

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claims.  In a statement received in January 2012, he indicated that he had no further information or evidence to submit.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate VA examinations and provided testimony at a September 2009 hearing before the Board.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claims. 

II.  Service Connection

A.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). 

Impairment in hearing acuity is not considered a disability for purposes of an award of service connection unless audiometric test results, including speech recognition scores, have reached a certain level.  The provisions of 38 C.F.R. § 3.385 provide that: 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Tinnitus

The Veteran's STRs are silent for complaints or findings of tinnitus.

The Veteran submitted his claim for service connection for tinnitus in July 2008.

The Veteran testified at the September 2009 Board hearing that, although he was not diagnosed as having tinnitus, he noticed this condition beginning "probably in the mid '90s."  Furthermore, the Veteran testified that he was exposed to loud noise while working on flight lines during his active service. 

An April 2010 VA examination report notes the Veteran's complaints of recurrent tinnitus, right greater than left, occurring a couple of times per week since the 1990's.  The Veteran also reported that he worked on a flight line at times during service, and was exposed to noise from jet engines.  He wore ear protection during this time.  The Veteran also reported working as a forklift operator after service from 1999 to 2006.  He wore ear protection for this job as well.  The examiner pointed out that the Veteran's medical records are silent for reports or complaints of tinnitus and that there is a lack of medical evidence within records to support an association between the Veteran's current tinnitus and his active service.  The examiner has opined that the Veteran's tinnitus is less likely than not related to his active service.

The medical evidence of record shows that tinnitus has been diagnosed.  See April 2010 VA examination report.  However, even conceding that the Veteran was exposed to noise from the flight line in service, the medical evidence does not show any tinnitus in service.  The first medical documentation of tinnitus is the April 2010 VA examination report.  Such a long interval of time between service separation and the earliest medical documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In any event, the Veteran has not contended that tinnitus began in service and has been continuously present since service.  (He stated during the April 2010 VA examination that his tinnitus occurred a couple of times per week.)  Moreover, the Veteran is competent to report his experience of having periodic tinnitus since service; however, for reasons explained in greater detail below, the Board does not find the Veteran's account to be credible.  

Credibility is an adjudicative, determination rather than a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's statements are inconsistency.  The Veteran never reported any complaints of tinnitus or ear problems on any of his periodic examinations in service or during any of his medical treatment in service.  He made no complaints of tinnitus in post-service treatment records dated from 1999 to 2006.  He also made no mention of tinnitus in a December 2006 claim for service connection.  The first report of such disability is in the Veteran's 2008 claim, more than 9 years after service.  

What is necessary to substantiate the Veteran's claim is competent (medical) evidence that relates his current tinnitus to an event, injury, or disease in service.  The April 2010 VA examiner opined that there is no relationship between the Veteran's current tinnitus and his active service.  The VA examiner's opinion is based on a review of the Veteran's entire pertinent medical history, including his STRs and post-service medical evidence.  The VA examiner acknowledged the Veteran's history of in-service noise exposure from jet engines.  The VA examiner provided a detailed explanation of the rationale for the conclusion reached, as noted above.  There is no medical opinion to the contrary of record. 

The Veteran and his wife believe that his tinnitus was caused by noise exposure during his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran and his wife are not competent to address etiology in the present case. 

In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

Hearing Loss Disability

The Veteran's available STRs are silent for complaints or findings of hearing loss disability. 

The Veteran submitted his claim of service connection for hearing loss disability in July 2008.

The Veteran and his wife testified at the September 2009 Board hearing that, although the Veteran was not diagnosed as having bilateral hearing loss disability, they noticed this condition beginning during the Veteran's period of service.  Furthermore, the Veteran testified that he was exposed to loud noise while working on flight lines during his period of service.  

An April 2010 VA examination report notes the Veteran's complaints of problems hearing the television as well as problems understanding conversations, especially in noisy environments.  Audiometric evaluation revealed pure tone air conduction threshold levels, in decibels, as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
15
20
LEFT
15
5
15
15
20

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 98 percent in the right ear and 98 percent in the left ear.  

Even conceding that the Veteran was exposed to noise on the flight line in service, the evidence does not show any hearing loss disability in service.  There is also no evidence that the Veteran has been diagnosed with hearing loss disability by VA standards at any point since service.  In this regard, the April 2010 VA examination report shows that no hearing loss disability was present.  There is no post-service medical evidence to the contrary.  Therefore, the Board concludes that the preponderance of the medical evidence establishes that bilateral hearing loss disability has not been present at any time during the pendency of this claim.  

With respect to whether the Veteran's own statements can establish a current disability here, in Jandreau, supra, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.  In this case, the Board acknowledges that the Veteran is able to observe his problems hearing; however, the Board does not believe that the Veteran has the expertise required to determine whether any such problems amount to hearing loss disability by VA standards.  In any event, even assuming that the Veteran's statements are competent evidence of the presence of hearing loss disability, his statements are clearly of less probative value than the medical evidence indicating that hearing loss disability has not been present during the period of this claim. 

As the Veteran has not shown a current disability for which service connection can be granted, the claim must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant claim and the claim must be denied.

Prostatitis and Back Disability

STRs show that the Veteran was seen for prostatitis and back pain on several occasions in service.  Specifically, the Veteran was seen for acute prostatitis with low back pain in March 1997, September 1997 and November 1997.  A December 1997 STR indicates that the Veteran denied any current symptoms; the examiner stated that the Veteran's recurrent prostatitis with back pain had resolved.

Post-service treatment records indicate no diagnosis of or treatment for prostatitis, or a back disability.

In July 2008 the Veteran submitted a claim seeking (in pertinent part) service connection for prostatitis and a back disability.  During his September 2009 travel Board hearing, the Veteran testified that he continued to experience back pain, and that his prostatitis still occasionally gave him problems. 

On VA examination in April 2010, the Veteran reported a history of prostatitis with back pain in service.  He stated that he has had no flare-ups of prostatitis since 1999 and is symptom free.  He denied urgency, frequency, dysuria, lethargy, weakness, or incontinence.  Physical examination was negative.  The examiner stated that the Veteran's prostatitis had resolved and back disability was not found.

Although the Veteran was treated for prostatitis with back pain in service, there is no evidence that the Veteran has been diagnosed with prostatitis or a back disability at any point since service.  In this regard, the April 2010 VA examination report shows that no prostatitis or back disability was present.  There is no post-service medical evidence to the contrary.  Furthermore, the Veteran has not reported any post-service medical treatment for these disabilities.  Therefore, the Board concludes that the preponderance of the medical evidence establishes that prostatitis and a back disability have not been present at any time during the pendency of the claims.  

With respect to whether the Veteran's own statements can establish a current disability here, in Jandreau, supra, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.  In this case, the Board acknowledges that the Veteran is able to observe his symptoms of frequency and back pain; however, the Board does not believe that the Veteran has the expertise required to determine whether any such problems amount to prostatitis with back pain.  In any event, even assuming that the Veteran's statements are competent evidence of the presence of prostatitis with back pain, his statements are clearly of less probative value than the medical evidence indicating that prostatitis and a back disability have not been present during the period of this claim.

As the Veteran has not shown a current disability for which service connection can be granted, the claims for service connection for allergic rhinitis, prostatitis and a back disability must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable to these claims and his claims must be denied.


Residuals of Right Trigger Finger Release

The Veteran's STRs show that he was treated for right carpal tunnel syndrome.  He underwent right carpal tunnel release surgery in November 1999.

Following service, the Veteran underwent a trigger finger release of the right small finger in March 2004.  March 2004 Air Force medical records indicate that the Veteran developed a trigger finger on the small finger of the right hand, and that this condition might have been related to his service-connected right hand carpal tunnel syndrome.  

In June 2009 the Veteran was awarded service connection for right carpal tunnel syndrome.

During the September 2009 Board hearing, the Veteran stated that his right small finger still caused him pain and functional impairment.  

During an April 2010 VA examination, the Veteran reported experiencing pain in his right small finger after his November 1999 carpal tunnel surgery.  Currently, he was still experiencing pain, aching and stiffness in the small right finger.  In a May 2010 addendum the VA examiner essentially stated that the Veteran's residuals of right trigger finger release of the small finger were related to his right carpal tunnel syndrome and the surgery during service for it.

The evidence supports the Veteran's claim of service connection on a secondary basis.  The 2010 VA examiner has provided an opinion in support of the Veteran's claim; there is no medical evidence to the contrary of record.  Therefore, the Board concludes that service connection is in order for residuals of right trigger finger release.



							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for prostatitis is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for residuals of right trigger finger release is granted.


REMAND

Service Connection for Allergic Rhinitis

In a February 2010 letter, the Veteran was requested to submit any treatment records related to allergic rhinitis, or the releases to allow VA to obtain these records for him.  The Veteran failed to respond to this letter.  An April 2010 VA examination report notes that the Veteran had no current symptoms of allergic rhinitis.  Based in part on this evidence, the AMC denied the Veteran's claim, essentially finding that there was no post-service evidence of allergic rhinitis.  See December 2011 Supplemental Statement of the Case.

Thereafter, however, the Veteran submitted a statement wherein he reported that his (unnamed) primary care physician "still prescribes Nasacort AQ" for his allergic rhinitis.  See January 2012 statement from the Veteran.  As pertinent treatment records appear to be outstanding, these records should be obtained on remand.  Thereafter, if a current disability is shown by the medical evidence, a VA examination should be scheduled.


Service Connection for Right and Left Elbow Disabilities

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

In its January 2010 Remand, the Board instructed the originating agency (in pertinent part) to obtain an opinion as to whether there is a 50 percent or better probability that any elbow disability shown during the period of the appeal is etiologically related to the Veteran's active service.  In this regard, STRs indicate that the Veteran was treated for right arm pain in January 1987 and was diagnosed as having ulnar and median nerve stretch secondary to hammering.  Also, post-service private medical records dated in June 2006 indicate treatment for bilateral elbow pain, with a diagnosis of bilateral elbow lateral epicondylitis.  Treatment records beginning in July 2006 indicate that the Veteran reported that his bilateral elbow pain began in July 2005.  During his September 2009 Board hearing the Veteran indicated that his bilateral elbow problems began in service; currently he still had pain and soreness in his elbows.  

The Veteran underwent a VA examination in April 2010; however, the examiner never examined his elbows.  Instead, the examiner noted that the Veteran denied having a right or left elbow disability, but rather had bilateral carpal tunnel syndrome.  The Board notes that the Veteran has not withdrawn his claims of entitlement to service connection for right and left elbow disabilities.  Moreover, the Board again notes that the Veteran was treated for bilateral elbow lateral epicondylitis in 2006 and complained of elbow pain during the September 2009 hearing.  Again, the Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain, supra.  Given that the originating agency did not comply with the Board's remand instructions, and because the Veteran has not withdrawn his claims, another remand is required. 

Increased Rating for Plantar Fasciitis

Again, the Board notes that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall, supra.

During the September 2009 travel Board hearing, the Veteran testified that he had pain and functional impairment due to his service-connected bilateral plantar fasciitis.  In the January 2010 remand, the Board instructed the originating agency, in pertinent part, to arrange for the Veteran to be afforded a VA examination to determine the current degree of severity of his bilateral plantar fasciitis. 

The Veteran underwent a VA examination in April 2010; however, only his right foot was examined.  In pertinent part, the examiner reported that the Veteran denied ever having been diagnosed with plantar fasciitis of the left foot.  However, on review of the record, the Board notes that the Veteran was treated for bilateral plantar fasciitis in March 2005 and complained of bilateral foot pain during the September 2009 travel Board hearing.  Moreover, the January 2008 rating decision granted service connection for bilateral plantar fasciitis.  Therefore, the April 2010 VA examination report is inadequate for rating purposes. 

Accordingly, this case is REMANDED to the RO or the AMC for the following actions: 

1.  The RO or the AMC should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated him for allergic rhinitis since May 1999.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims files.  In any event, the RO or the AMC should request that the Veteran provide a release for the treatment records from the private physician mentioned in his January 2012 statement.  All attempts to procure records should be documented.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the files.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of any current or recent right and left elbow disorders.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  His claims file must be reviewed by the examiner in conjunction with the examination. 

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide opinions concerning the following: 

a.  Is any such elbow disability at least as likely as not (a 50 percent or better probability) related to his active service, to include ulnar and median nerve stretch noted in the STRs?

b.  Was any such disability at least as likely as not (a 50 percent or better probability) caused or permanently worsened by the Veteran's service-connected bilateral carpal tunnel syndrome? 

The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report. 

3.  The Veteran should be afforded an examination by a physician with the appropriate expertise to determine the current nature and severity of his bilateral plantar fasciitis.  The claims folders must be made available to and reviewed by the examiner.  Both feet should be examined.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted, to include ordering a VA examination, or seeking a medical advisory opinion with regard to the alleged allergic rhinitis if appropriate. 

5.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


